Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 18-20 are objected to because of the following informalities:  claims 18-20 begin with “The method of claim 16”. Claim 16 does not recite a method. For the purpose of this action, it will be assumed that claims 18-20 were intended to depend from claim 17.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaufman (US 5641078).
Regarding claim 1, Kaufman discloses an apparatus for inking a surgical instrument, comprising: an inking capsule (14), comprising a base and a wall (Fig. 1) extending from the base to define a cavity (15), the inking capsule having a first opening (30) opposite the base; an ink reservoir (16) disposed 
It is noted that “a surgical instrument” is not a part of the claimed invention.
Regarding claim 2, Kaufman discloses the apparatus of claim 1, further comprising: a holder (See annotated Fig. 1 below) disposed within the cavity and comprising a body dimensioned to receive the ink reservoir and constrain the lateral movement thereof with respect to the body.

    PNG
    media_image1.png
    322
    549
    media_image1.png
    Greyscale

Regarding claim 3, Kaufman discloses the apparatus of claim 2, wherein the holder is affixed to the inking capsule and constrains lateral movement of the ink reservoir with respect to the inking capsule (Fig. 1).
Regarding claim 4, Kaufman discloses the apparatus of claim 2, wherein the holder further comprises at least one protrusion (32) disposed between the body and the vertical wall of the inking capsule to prevent lateral movement of the holder within the inking capsule.

Regarding claim 6, Kaufman discloses the apparatus of claim 1, wherein the ink reservoir comprises a second opening (opening of 172) proximate a top portion of the ink reservoir and the seal is affixed to the second opening (Fig. 9a).
Regarding claim 7, Kaufman discloses the apparatus of claim 1, wherein the seal further comprises a visible indicating boundary (35) defining an insertion region aligned with and over the ink reservoir.
Regarding claim 8, Kaufman discloses the apparatus of claim 7, further comprising a cap (upper portion of 17) shaped to cover the first opening of the inking capsule and the seal thereon, wherein the cap includes a third opening (see annotated Fig. 1 below) aligned with the insertion region of the seal such that when the cap is disposed on the inking capsule, the third opening allows access to the insertion region.

    PNG
    media_image2.png
    322
    549
    media_image2.png
    Greyscale


Regarding claim 10, Kaufman discloses the apparatus of claim 1, wherein the ink reservoir further comprises a substrate (capillary material of 16) disposed in a volume of the ink reservoir, the ink dispersed in the substrate, wherein the substrate allows movement of the surgical instrument into and within the substrate (Fig. 1).
Regarding claim 11, Kaufman discloses an apparatus for inking a surgical instrument, comprising: an inking capsule (14) comprising a base and a first opening (at top of 14) opposite the base; an ink reservoir (16) disposed within the inking capsule, the ink reservoir having ink disposed therein and comprising a second opening (see annotated Fig. 9b below) proximate a top portion of the inking capsule; and a penetrable seal (31, Fig. 9a) covering the first opening to hermetically seal the ink in the inking capsule when the seal is in an unbroken state (col. 6, ll. 64-67).

    PNG
    media_image3.png
    372
    276
    media_image3.png
    Greyscale


Regarding claim 13, Kaufman discloses the apparatus of claim 11, further comprising: a holder (see annotated Fig. 1 below) disposed within the inking capsule and comprising a body dimensioned to receive the ink reservoir and constrain the lateral movement thereof with respect to the inking capsule.

    PNG
    media_image1.png
    322
    549
    media_image1.png
    Greyscale

Regarding claim 14, Kaufman discloses the apparatus of claim 11, wherein the seal is affixed to the first opening of the inking capsule or to the second opening of the inking capsule (because “affixed” includes indirect connections seal 31 is “affixed” to both the first and second openings).
Regarding claim 15, Kaufman discloses the apparatus of claim 11, wherein the seal further comprises a visible indicating boundary (35) defining an insertion region aligned with and over the second opening of the ink reservoir.
Regarding claim 16, Kaufman discloses the apparatus of claim 15, further comprising a cap (top portion of 17) shaped to cover the first opening of the inking capsule and the seal thereon, wherein the cap includes a third opening (see annotated Fig. 9b below) that is aligned with the insertion region of .

    PNG
    media_image4.png
    372
    260
    media_image4.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman as applied to claims 1-16 above, and further in view of Taylor (US 8574194).

Kaufman does not teach that the instrument is a surgical instrument.
Taylor teaches applying ink to a surgical instrument (4).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used the apparatus of Kaufman to apply ink to a surgical instrument as taught by Taylor for the purpose of enabling a user to mark a patient’s skin while simultaneously making an injection (Taylor, col. 1, ll. 32-38)
Regarding claim 18, the combination of Kaufman and Taylor teaches the method of claim 17, except for the step of: removing a cap of the apparatus for inking the surgical instrument to reveal the penetrable seal prior to breaking the seal.
Taylor teaches a step of removing a cap (48) to reveal seal (32).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the combination of Kaufman and Taylor to include a step of removing a cap of the apparatus for inking the surgical instrument to reveal the penetrable seal prior to breaking the seal as taught by Taylor for the purpose of providing the apparatus with a closed configuration to prevent access to the seal (Taylor, col. 3, ll. 14-17).

Regarding claim 20, the combination of Kaufman and Taylor teaches the method of claim 17, further comprising: aligning the portion of the surgical instrument with an indicating boundary (Kaufman, 35) visible over an insertion region of the penetrable seal prior to breaking the seal (shown in Fig. 9a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,682,201. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of patent include all of the limitations of the pending claims.
It is clear that all the elements of claim 1 of this application are to be found in claim 1 of the patent.  The difference between claim 1 of this application and claim 1 of the patent lies in the fact that the patent claim includes more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct therefrom.
Similarly, pending claims 2-20 are “anticipated” by claims 2-21 as noted in the table below:
Pending claim:
Is “anticipated” by patent claim:
2
2

3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
1
12
9
13
2
14
5
15
7
16
8
17
17
18
19
19
20
20
21


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP-1524201-A1 is cited for teaching a foil seal for an ink container which is pertinent to the disclosed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754